Citation Nr: 0123923	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  94-42 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left foot, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for left hip disability 
secondary to a left foot disability.

3.  Entitlement to service connection for a left leg 
disability secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In April 1997 the Board remanded 
the case for further development.  Thereafter, the veteran's 
claims file was transferred to the RO in Atlanta, Georgia.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of a left foot fracture are 
manifest primarily by severe pain and tenderness with some 
limitation of motion and X-ray evidence of degenerative 
changes.

3.  The evidence of record does not establish that the 
veteran's left hip disability was caused by or is related to 
his service-connected left foot disability or to his service.

4.  The evidence of record does not establish that the 
veteran's left leg disability was caused by or is related to 
his service-connected left foot disability or to his service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284 (2000).

2.  The veteran's left hip disability is not proximately due 
or the result of his service-connected left foot disability.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. § 3.310 (2000).


3.  The veteran's left leg disability is not proximately due 
or the result of his service-connected left foot disability.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Following receipt of the veteran's claim in June 1993, the RO 
wrote the veteran, in August 1993, requesting clarification 
with regard to his claims for service connection for left hip 
and leg disabilities.  The veteran responded that he was 
seeking service connection for these disabilities.  In an 
October 1993 letter, the RO notified the veteran that his 
claims had been denied and informed him of the evidence 
considered in reaching the decision.  He and his wife 
testified at a personal hearing in April 1994.  In a May 1994 
letter the RO advised the veteran that further evidence was 
being obtained before a determination could be made in his 
case.  In April 1997, the Board remanded the veteran's 
claims.  An April 1997 letter from the RO requested the 
veteran provide information regarding any treatment records 
he might be aware of.  He was afforded VA examination in May 
1998 and July 2000.  Although the RO did not explicitly note 
the provisions of the VCAA, the veteran was given notice of 
the law in a November 1993 statement of the case; and, in the 
September 1994, February 1995 and February 2001 supplemental 
statements of the case, he was provided the relevant laws and 
regulations.  As a result, the veteran has been fully 
informed of what additional evidence and information is 
required with regard to his claims.  The RO has developed the 
claims by obtaining medical records identified by the 
veteran, which have been associated with the file.  The 
extensive factual development in this case, reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claims.  (See Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001)).

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses regarding any left hip or 
left leg disability.  In January 1977, the RO awarded the 
veteran service connection for residuals of a fracture of the 
left foot, effective October 1976.

An October 1977 VA hospital history notes that the veteran 
had an X-ray study of his left hip and foot in 1972 following 
an automobile accident.  VA treatment records, dating from 
1977 to November 1994 show that the veteran was treated for 
diabetes mellitus, hypertension, angina, congestive heart 
failure and right lacunar stroke with residual left 
hemiparesis in addition to his left foot complaints.  In 
October 1977, he underwent excision of the proximal fifth 
metatarsal, but complained of increased pain afterwards.  
Diagnoses included gout and arthritis.  A November 1978 
progress note assessed signs of peripheral vascular disease.  
A December 1982 hospital summary indicates that the veteran 
underwent revisionist surgery to the fifth metatarsal base of 
the left foot with fusion to the fourth metatarsal.

Hartley L. Falbaum, M.D., in a March 1981 evaluation, opined 
that the veteran's bilateral foot complaints were related to 
a diabetic peripheral neuropathy or to gout.  He also opined 
that there was no orthopedically treatable disease.  In April 
1981, Robert A. Pedersen, M.D., opined that the veteran's 
peripheral neuropathy was mild and that his primary problem 
was a musculoskeletal left foot disability.

During his April 1994 personal hearing, the veteran testified 
that his left leg was very painful from the foot up to his 
left hip.  He had a weak pulse in his left foot and it was 
often swollen in the mornings.  At the time of the hearing, 
his shoe was untied because of swelling in the left foot.  He 
did not wear special orthopedic shoes.  He predominantly used 
a wheelchair because it was too painful to walk on his left 
foot.  Sometimes he used a cane to walk.  Prior to using the 
wheelchair he was able to walk only a block or more.  He gave 
a history of visibly limping since his 1977 surgery.  
Physicians had wanted him to undergo left hip surgery, but he 
was afraid to consider it.  He took pain pills for his leg 
pain.  He also complained of recent right leg coldness.  The 
veteran's wife testified that he had experienced whole left 
leg pain for approximately eight or nine years that had 
worsened in the previous two to three years.  She testified 
that his leg would give out when he tried to walk around the 
house.  He was sedentary in his habits because of his left 
leg and she prepared his meals and did most things for him.

The veteran underwent a VA vascular examination in May 1998.  
He complained of severe left back pain that interfered with 
his ability to walk, as well as numbness in his fourth and 
fifth toes that traveled along the lateral side up to the 
left back.  He reported feeling cold all the time, 
particularly in his legs.  He gave a history of a little limp 
subsequent to a 1977 surgery and progressive pain that 
migrated up his lateral foot into his left hip and back.  He 
felt as though his legs gave out, but denied any leg cramps.  
The examiner further noted the veteran's history of diabetes, 
hypertension, ischemic cardiomyopathy, coronary artery 
disease, right-sided cerebrovascular accident with left-side 
symptoms and peripheral vascular disease.  Examination of the 
veteran's left lower extremity revealed -4/5 strength in the 
entire left extremity secondary to pain.  There was numbness 
noted in the fourth and fifth left toes along the lateral 
surface and up the ankle, lateral calf, lateral thigh and in 
the area of S2-S3 vertebral levels.  There was very mild 
numbness in the other left toes and right great toe.  The 
examiner noted that persistent limps, such as the veteran's, 
often caused an unbalanced gait that could lead to 
exacerbation of development of osteoarthritis in the back and 
hips and might be a contributing component to the veteran's 
severe left-sided pain.  The examiner opined that the 
veteran's vascular insufficiency was not the contributing 
component to his pain as both legs had adequate ankle 
brachial indexes to prevent rest pain.  He did not have 
classic claudication.  Further, the examiner opined that not 
all of the veteran's symptoms were secondary to his diabetic 
neuropathy as there was unequal amounts of numbness in his 
feet.  

During a May 1998 VA orthopedic examination,the veteran 
complained of left foot and hip pain.  Examination of the 
left foot found tenderness to palpation of the proximal fifth 
metatarsal.  There was no palpable mass or evidence of a 
neuroma.  There was negative Tinel's sign.  X-ray studies 
showed a well-healed old resection of the proximal fifth 
metatarsal with a fusion to the base of the fourth.  The 
diagnoses were a well-healed, fused proximal left fifth 
metatarsal fracture and osteoarthritis of the left hip.  The 
examiner noted that the veteran had been very functional for 
many years on his left foot, but that his pain seemed to be 
increasing.  He opined that the veteran's left hip was 
degenerative and normal for a man of his age.

The veteran also underwent a VA neurologic examination in May 
1998.  The examiner noted the veteran's extensive medical 
history was noted.  Examination revealed diminished sensation 
to pinprick over the entire left hemibody and mildly 
diminished position and temperature sensation over the distal 
lower extremities.  His gait was wide-based, ataxic and quite 
unsteady.  Reflexes were absent in the lower extremities with 
an upgoing toe on the left and a downgoing toe on the right.  
The examiner opined that the veteran's left hemiparesis and 
left hemisensory deficits were a combination of his severe 
peripheral vascular disease, lower extremity claudication, 
angina, and arthritis.  These deficits limited his ability to 
perform activities of daily living and to ambulate.

An August 1998 VA evaluation of the veteran, shows that his 
wife had observed his increased weakness and some ataxia 
associated with several falls a week.  He complained of pain 
in the lateral aspect of his left foot radiating up the 
lateral side of his left leg to his knee and radiating up the 
quadriceps area of the left hip.  Examination of his 
extremities revealed no definite distal pulses.  The 
extremities were slightly cool but there were no trophic 
changes.  Pinprick was intact, but he had diminished touch in 
the stocking distribution in both feet.  The examiner opined 
that the veteran's problems with gait as well as his left leg 
problems were related to his old stroke and an old left foot 
injury.  However, screening studies were to be obtained.  
April and December 1999 VA applications for aid and 
attendance, signed by VA physicians indicate diagnoses of 
coronary artery disease, arteriosclerosis, status post 
cerebrovascular accident and diabetes mellitus.  The December 
1999 application noted that the veteran was normally confined 
to his house due to mobility problems, weakness and shortness 
of breath.

Private treatment records, dating from January 1996 to March 
2000, show that the veteran complained of left hip problems.  
He felt he had a mass on his left hip of 3 to 4 months 
duration.  He sometimes experienced pain when walking and 
attributed it to one leg being longer than the other.  
Examination revealed a soft tissue mass on the left hip.  The 
impressions were left hip pain and soft tissue mass of the 
left hip.  A December 1998 evaluation of the veteran noted 
that he had crepitance on passive range of motion of his 
extremities.  He again complained of left hip pain in April 
1999.  Examination indicated pain on left hip range of motion 
testing with some mild swelling of the soft tissue.  

VA treatment records, dating from September 1998 to April 
2000, indicate that the veteran complained of left hip, leg 
and foot pain in September 1998.  He also complained of back 
pain and weakness.  The diagnoses included foot, leg and back 
pain.  A January 2000 progress note shows that he complained 
of significant pain in the lateral aspect of his left foot 
and heel.  Examination showed that both lower extremities 
were extremely cool from the distal half.  No definite distal 
peripheral pulses were felt in either foot.  There was some 
tenderness to palpation over the lateral area of the left 
foot. 

A July 2000 VA orthopedic examination initially indicates 
that the veteran's claims file was reviewed in full.  The 
report further outlines the veteran's general medical history 
and that pertaining to his left foot.  He complained of left 
hip and leg pain that was "shooting" in nature and went 
from his buttock down to his knee and sometimes below.  He 
described himself as wheelchair bound partially as a result 
of his stroke and partially due to his left foot pain.  He 
also complained that his feet felt cold.  Examination of his 
left foot indicated extreme tenderness to palpation over the 
base of the fifth metatarsal.  The examiner noted that 
earlier X-ray studies showed left foot degenerative joint 
disease at the base of the fifth metatarsal.  The examiner 
observed that the veteran had apparent severe left foot pain 
localized in the area of his prior injury and surgeries.  
Left ankle dorsiflexion was to 0 degrees and plantar flexion 
to 30 degrees, there was no active inversion or eversion.  
The examiner opined that there was a high likelihood that the 
veteran's left hip and leg pathologies were caused mostly by 
his degenerative disc disease of the back and his peripheral 
vascular disease.  His weakness and inability to easily 
ambulate were most likely due to the residuals of his stroke 
affecting his left side.  The examiner further opined that 
the veteran's left foot disability did not aggravate, 
contribute to or accelerate any of his current left lower 
extremity problems.

Analysis

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's left foot disability is rated30 percent 
disabling, and this is the maximum schedular evaluation 
assignable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A 30 percent rating is provided when the residuals of 
the foot injuries are severe. 38 C.F.R. § 4.71a, Code 5284.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2000).  
However, several examiners have attributed the veteran's left 
foot weakness and sensory deficits to residuals of his 
earlier stroke and many of his symptoms have also been 
attributed to his peripheral vascular disease.  Moreover, the 
Board finds that the 30 percent evaluation under Diagnostic 
Code 5284 adequately reflects his severe left foot pain.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.

Essentially under the rating schedule, for an increased 
rating to 40 percent to be assigned, there must be actual 
loss of use of a foot.  Under Diagnostic Code 5167, a 40 
percent evaluation is assigned for loss of use of a foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5167 (2000).  Loss of use a 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee, with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, and so 
forth, could be accomplished equally well by an amputation 
stump with prosthesis.  Complete paralysis of the external 
popliteal nerve and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances, and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2000).  A 40 percent 
rating may also be assigned for ankle ankylosis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).

The evidence of record does not demonstrate that the veteran 
has loss of use of the left foot as a result of his service-
connected residuals of a left foot fracture.  As noted above, 
the 2000 VA examination noted that, although there was some 
functional limitations in movement on plantar flexion and 
dorsiflexion, there was left ankle movement.  Moreover, the 
2000 examiner opined that the veteran's difficulty ambulating 
was most likely due to residuals of his earlier stroke.  
Therefore, the Board finds that the veteran would not be 
equally well served by an amputation stump with prosthesis.  
Likewise, the medical evidence of record in this case does 
not demonstrate ankylosis of the left ankle.  At the time of 
the July 2000 examination, the veteran exhibited dorsiflexion 
to 0 degrees and plantar flexion to 30 degrees.  
Consequently, a higher disability evaluation is not warranted 
under Diagnostic Code 5270.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Secondary service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 

Considering all the evidence of record, the Board finds the 
opinion of the July 2000 VA examiner more probative on the 
issues of secondary service connection for left leg and left 
hip disabilities.  The July 2000 examiner offered his opinion 
that the left leg and hip disabilities were most likely 
caused by his degenerative disc disease and peripheral 
vascular disease and that his service-connected left foot 
disability did not aggravate, contribute to or accelerate 
these disabilities, because the opinion was based not only on 
current examination, but also on a review of the veteran's 
claims file.  Although there is no indication whether they 
reviewed the veteran's claims file, the May 1998 VA 
orthopedic and neurological examiners also support this 
opinion by observing that the veteran's left hip 
osteoarthritis was degenerative and normal for a man of his 
age and that the veteran's left hemiparesis and sensory 
deficits were a combination of his severe peripheral vascular 
disease, lower extremity claudication, angina and arthritis.  
In reaching this conclusion, the Board acknowledges the May 
1998 VA examiner's opinion that the veteran's unbalanced gait 
could lead to exacerbation of development of osteoarthritis 
and might be a contributing component to his left-sided pain, 
and the August 1998 VA examiners opinion that the veteran's 
left leg problems were related to his previous stroke and old 
left foot injury.  Evidence which is simply information 
recorded by a medical examiner unenhanced by any additional 
medical comment by that examiner does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Because the Board finds that the 
opinion of the July 2000 VA examiner is more probative than 
the May and August 1998 opinions, and that the May 1998 
orthopedic and neurological examiner's opinions support the 
July 2000 opinion, the evidence is not so evenly balanced as 
to require resolution of doubt in the veteran's favor.  
Therefore, the Board finds that the preponderance of the 
evidence is against secondary service connection for left leg 
and hip disabilities.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a).


ORDER

A rating in excess of 30 percent for residuals of a left foot 
fracture is denied.

Service connection for a left hip disability is denied.

Service connection for a left leg disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



